Citation Nr: 1757621	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  17-44 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to a service-connected right ankle disability.

2.  Entitlement to service connection for bilateral lower extremity peripheral polyneuropathy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from November 1950 to October 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his lumbar spine disorder with bilateral lower extremity peripheral polyneuropathy is either due to his active service or due to his service-connected right ankle disability.

In July 2015, the Veteran was afforded a VA examination for his lumbar spine; however, the VA examiner offered no opinion regarding etiology.

In January 2016, the Veteran was afforded a VA examination.  The examiner opined that the Veteran's lumbar spine disorder was less likely than not due to his right ankle disability.  However, the examiner did not consider the Veteran's complaints of lumbar spine pain in service.

In January 2016, the Veteran's physician Dr. Nizam Razack reported that it was "possible or at least probable that [the Veteran's]  current chronic back condition may be secondary to his service connection chronic right ankle malleolus with lateral laxity of the joint."  However, such a statement is simply too equivocal to form the foundation of a grant of service connection.

Finally, in November 2017, the Veteran's representative asserted that the Veteran sustained stress to the body during military ski school and that the Veteran's gait was altered due to his service-connected right ankle disability.  The Veteran's representative submitted multiple medical articles.  "Symptoms in the Opposite or Uninjured Leg" describes backache as the most common complaint.  "Gait Analysis in the Science of Rehabilitation" described gait abnormalities often results in exaggerated compensatory motion in the lumbar spine.  Finally, the Veteran's representative referred to a list of medical articles regarding gait analysis.

As such, a new VA examination is necessary to adjudicate the service connection claim for a lumbar spine disorder with bilateral lower extremity peripheral polyneuropathy.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination.  The examiner should diagnose any current lumbar spine disorder with bilateral lower extremity peripheral polyneuropathy.  The examiner should offer the following opinions:   

a.  Is it at least as likely as not (50 percent or greater probability) that any lumbar spine disorder with bilateral lower extremity peripheral polyneuropathy either began during or was otherwise caused by the Veteran's active military service?  Why or why not?  

The examiner should discuss the August 1952 service treatment record showing treatment for lumbar spine pain.  The examiner should also discuss the effects of military ski school on the Veteran's lumbar spine, and review the studies/literature cited in the November 2017 Written Brief Presentation.

b.  Is it at least as likely as not (50 percent or greater) that any lumbar spine disorder with bilateral lower extremity peripheral polyneuropathy was caused by a service connected disability (specifically the Veteran's service connected right ankle disability)?  Why or why not?  

The examiner should discuss the February 2016 opinion of Dr. Razack and the medical articles the Veteran's representative submitted (in the November 2017 Written Brief Presentation) regarding an altered gait and lumbar spine disorders.

c.  Is it at least as likely as not (50 percent or greater) that any lumbar spine disorder with bilateral lower extremity peripheral polyneuropathy was aggravated by a service connected disability?  Why or why not?

If aggravation is found, the examiner should identify the baseline level of severity of the back disability before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the back disability.  38 C.F.R. § 3.310.

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




